 Case 17-02029         Doc 87   Filed 11/27/19   Entered 11/27/19 10:30:19    Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                BRIDGEPORT DIVISION

In Re:                                            :      Chapter 7

MICHAEL S. GOLDBERG, LLC, ET AL.
                                      :    Case No.: 09-23370 (JAM)
     Debtors.                         :    Substantively Consolidated
_______________________________________________________________

JAMES BERMAN, CHAPTER 7 TRUSTEE                   :      Adversary Proceeding
                                                  :      No. 17-02029 (JAM)
         Plaintiff,                               :

DEI PROPERTY MANAGEMENT, LLC, ET AL. :

         Defendants.                              :      NOVEMBER 27, 2018

                                  MOTION TO LIFT STAY

         Defendants Roland G. LaBonte, Individually, Marilyn P. LaBonte, Individually,

Roland G. LaBonte, Trustee Of The Roland G. LaBonte Revocable Trust, Marilyn P.

LaBonte, Trustee Of The Marilyn P. LaBonte Revocable Trust, Marilyn P. LaBonte,

Trustee Of The Marilyn P. LaBonte 2015 Revocable Trust, and Scott A. LaBonte

respectfully move the court to lift the stay entered in this case on October 2, 2019 and in

support of this motion defendants represent as follows:

         1.      This adversary proceeding was initially stayed by an Order dated January

18, 2019 and the stay extended by an Order dated August 9, 2019 and further extended

by an Order dated September 16, 2019. The stay was then ordered to remain in effect

until terminated by agreement of court order by the court on October 2, 2019 approving

a Stipulation And Order Maintaining And Extending Existing Stay (the “Stipulation And

Order”) (Doc. No. 85). Paragraph 2 of the Stipulation and Order permits any party to this

adversary proceeding to, for good cause, move for an entry of an Order modifying or

lifting the stay.
 Case 17-02029      Doc 87    Filed 11/27/19       Entered 11/27/19 10:30:19   Page 2 of 4



       2.     The aforementioned stay was entered due to the plaintiff commencing, on

or about September 27, 2019, an action against various parties under the Racketeer

Influenced Corrupt Organizations Act (the “RICO Case”). The RICO Case is entitled

James Berman, Trustee v. Scott A. LaBonte, et al., Civil Action No. 19-cv-1533 (VLB)

and is pending in the United States District Court for the District of Connecticut.

       3.     The defendants are named as defendants in the RICO Case. Upon

studying the lengthy complaint in the RICO Case, it has become apparent to the

defendants that the RICO claims are not ripe until pending fraudulent transfer claims are

resolved, including the fraudulent transfer claims in this adversary proceeding.

Therefore, in order for the RICO Case to move forward, this case needs to be resolved,

for the reasons set forth on pages 7-12 of the Memorandum Of Law In Support Of

Motion To Stay Discovery filed by the defendants in the RICO Case, a copy of which is

attached hereto as Exhibit A.

       4.     The need to resolve this case before the RICO Case can be adjudicated

constitutes good cause for the relief requested herein.

       5.     The bankruptcy estate’s potential inability to afford to pay its fees and

costs in connection with prosecuting this case does not constitute good cause for

continuance of the stay of this case.

       6.     To the extent the defendants have consented to previous stays that were

sought in this case by the plaintiff, such consents are hereby revoked.

       WHEREFORE, the defendants respectfully request that the stay be lifted, that

the court enter any new scheduling orders that may be necessary, and that this

adversary proceeding should continue until adjudicated.




                                               2
Case 17-02029   Doc 87   Filed 11/27/19       Entered 11/27/19 10:30:19   Page 3 of 4



                                    DEFENDANTS ROLAND G. LABONTE,
                                    INDIVIDUALLY, MARILYN P. LABONTE,
                                    INDIVIDUALLY, ROLAND G. LABONTE,
                                    TRUSTEE OF THE ROLAND G. LABONTE
                                    REVOCABLE TRUST, MARILYN P.
                                    LABONTE, TRUSTEE OF THE MARILYN P.
                                    LABONTE REVOCABLE TRUST, MARILYN P.
                                    LABONTE, TRUSTEE OF THE MARILYN P.
                                    LABONTE 2015 REVOCABLE TRUST, AND
                                    SCOTT A. LABONTE



                                    By: /s/ Mark H. Dean
                                            Mark H. Dean
                                            MARK H. DEAN, P.C.
                                            241 Main Street
                                            Hartford, CT 06106
                                            mdean@mhdpc.net
                                            (860) 541-6699
                                            Fed. No. CT01935




                                          3
 Case 17-02029       Doc 87    Filed 11/27/19       Entered 11/27/19 10:30:19      Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by email to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

Of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                            /s/ Mark H. Dean________________
                                                Mark H. Dean (CT01935)




                                                4
